COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-305-CR


MOISES ANTONIO CARCAMO A/K/A                                          APPELLANT
MOISES PORTILLO CARCAMO

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

     FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Moises Antonio Carcamo a/k/a Moises Portillo Carcamo entered

an open plea of guilty to two counts of indecency with a child by contact.

After the trial court heard testimony from Appellant, his brother, a family friend,

and the victim’s mother, the trial court found Appellant guilty and sentenced




      1
          … See Tex. R. App. P. 47.4.
him to ten years’ confinement on each count, with the sentences to run

concurrently.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of the motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. 2           We gave

Appellant an opportunity to file a pro se brief, and Appellant filed three letters

with this court arguing his sentence was unfair.

      After an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no




      2
        … Acknowledging a potential failure to preserve error, counsel also
presented what he termed an “arguable” point of error that Appellant’s
sentence constitutes cruel and unusual punishment in violation of the United
States and Texas Constitutions. Appellant failed to preserve error by not raising
this argument at the time his sentence was imposed or in a motion for new
trial. See Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009,
pet. ref’d).

                                        2
pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief, Appellant’s letters, and the

appellate record. We agree with counsel that this appeal is wholly frivolous and

without merit; we find nothing in the record that arguably might support any

appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005). Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgment.

                                           PER CURIAM

PANEL: GARDNER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 15, 2009




                                       3